Citation Nr: 1803025	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist scar.  

2.  Entitlement to service connection for a bilateral shin disability, to include embedded explosive fragments.

3.  Entitlement to service connection for a right calf muscle disability.  

4.  Entitlement to service connection for a right heel spur.

5.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroenteritis and gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty  in the Navy from March 1977 to January 1982, and in the Army from October 1988 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

As there appears to be confusion caused by an October 2017 supplemental statement of the case, the Board will briefly clarify the issues that remain in appellate status at this time.  When this case was previously before the Board in September 2016, several issues were remanded for additional development.  Thereafter, in a June 2017 rating decision, the Appeals Resource Center granted service connection for a traumatic brain injury, with residual balance impairments (claimed by the Veteran as vertigo); headaches; degenerative arthritis of the lumbar spine; right elbow epicondylitis; right hand carpal tunnel syndrome; a right shoulder strain; left knee osteoarthritis; a left biceps muscle group V injury, with scar; and right knee osteoarthritis.  These were considered full grants of the benefits sought, as service connection was established for the Veteran's claims for left biceps, right carpal tunnel, right knee, right elbow, right shoulder, left knee, residuals of a concussion, loss of balance/vertigo, and thoracolumbar spine disabilities.  Therefore, these issues will not be further addressed.  

The issues of entitlement to service connection for a right heel spur and a gastrointestinal disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A left wrist scar, status post carpal tunnel release surgery, has been present since service.

2.  Bilateral explosive fragment scars of the anterior mid tibia have been present since service.  

3.  A right calf disability has not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist surgical scar have been met.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for bilateral anterior tibia scars have been met.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a right calf disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this respect, all available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also provided a hearing before the undersigned VLJ.  Further, the Veteran was afforded appropriate VA examinations to address his claimed disabilities in June 2009 and March 2017.

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Left Hand and Bilateral Shin Scars

The Veteran contends service connection is warranted for a left wrist scar because it originated on active duty.  The Veteran also initiated a claim for a bilateral shin disability, status post explosive fragment removal, which he also asserts was incurred during active duty.   

Initially, the Board notes that the resolution of these claims involves the application of identical law to similar facts.  As such, the issues will be addressed together.  

In the course of his April 23, 1976 entrance examination, the Veteran's skin was assessed as normal, with no evidence of any scars noted.  The Veteran has competently reported that in December 1978 he was exposed to a chemical explosion in service, which resulted in embedded metal fragments in his shins.  Further, the Veteran's service treatment records show that in September 1991 he lacerated his left wrist after falling through a window.  In addition, the Veteran has also indicated that he underwent a left wrist carpal tunnel release surgery prior to his release from active duty in 1993.  

In the course of the Veteran's March 2017 VA examination, the examiner noted scars on the bilateral anterior portion of the Veteran's tibia.  These scars are consistent with the Veteran's competent reports of an explosive fragment injury.  In addition, during the Veteran's March 2017 VA scars examination, the examiner noted a scar on the anterior portion of the Veteran's left hand, which was linear and measured roughly 3 centimeters.  

This appeal turns on whether the Veteran has chronic disabilities, to include scars,  which are related to his injuries in service.  The Veteran has competently and credibly reported that he experienced injuries to his shins following a chemical explosion in service, and he continues to have scars in that area as shown on VA examination.  Similarly, the record and the Veteran's testimony establish wounds to the Veteran's left hand in service, with current scars shown on VA examination.  Accordingly, a nexus to service is established.  

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's current bilateral shin and left hand scars and his injuries in service is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his scars.


Right Calf Disability

The Veteran asserts that service connection is warranted for a right calf disability, because he sustained a right calf strain in service.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  Throughout the period of the claim, the Veteran has received outpatient treatment at the Fayetteville VAMC.  The Board has carefully reviewed these records, but has not found a single instance in which the Veteran was diagnosed with a right calf disability.  

In addition, the Board has scrupulously reviewed the Veteran's March 2017 VA muscles examination report.  This report shows the Veteran reported experiencing pain in the right calf.  Though the March 2017 VA examiner acknowledged the Veteran's reports he found the Veteran had no diagnosable right calf disability.  Following comprehensive muscle testing, the examiner concluded the objective evidence did not support a diagnosis of a right calf disability.  

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of a right calf disability at any time throughout the pendency of his claim.  VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with a calf disability, such as pain, but he is not competent to diagnose himself with a calf disability.  As discussed above, the medical evidence fails to show a right calf disability has been present during the period of the claim.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a left wrist scar is granted.

Service connection for a bilateral shin disability is granted.

Service connection for a right calf disability is denied. 


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claims are decided.  As noted in the Board's September 2016 decision, to be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this respect, the Board observes that a medical examiner cannot solely rely on the absence of medical records corroborating the incurrence or continuity of a disorder, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In that decision, the Board found June 2009 VA examinations to be insufficient, because the examiner cited to a lack of ongoing treatment to support a negative medical nexus opinion.  

In the September 2016 decision, the Board directed examinations and medical opinions be obtained relative to the Veteran's claimed right heel and gastrointestinal disabilities.  In March 2017 the Veteran underwent a VA examination where he was diagnosed with right foot calcaneal bursitis.  The Board notes that during a June 2009 VA examination the Veteran was diagnosed with a calcaneal spur.  During a March 2017 VA examination the Veteran was also diagnosed with a gastroesophageal reflux disease.  However, the examiner found the Veteran's right heel and gastrointestinal disabilities were less likely than not related to military service.  In support of his conclusion, the examiner simply stated he could not find ongoing treatment records for the disabilities following service.  However, as explained in the September 2016 Board decision, the absence of contemporaneous treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In essence, the March 2017 VA examiner's conclusions suffer from the same fatal deficiencies as the June 2009 examiner's medical opinions.  Specifically, the examiner appears to have solely relied on the absence of medical records corroborating the continuity of the Veteran's claimed disabilities, and wholly ignored the Veteran's reports as they relate to his ongoing and observable symptoms.  As such, the Board finds medical opinion addendums must be obtained.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then obtain addendum medical opinions from the Veteran's March 2017 VA examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinions.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that any right heel or gastrointestinal disability diagnosed during the pendency of this appeal, to specifically include right foot calcaneal bursitis, right heel calcaneal spur, or gastroesophageal reflux disease originated during the Veteran's period of active service or is otherwise etiologically related to her active service. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  Specifically, the examiner should discuss the Veteran's reports of heel pain following multiple parachute jumps, which has persisted to the present time.  The examiner should also discuss the Veteran's reports of experiencing "heartburn" in service, which has persisted to the present time. 

If the examiner is unable to provide any required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Finally, undertake any other indicated development, and then readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


